Title: To Thomas Jefferson from John Jacob Astor, 27 February 1808
From: Astor, John Jacob
To: Jefferson, Thomas


                  
                     Sir
                     
                     New york 27 Feby 1808
                  
                  It was my Intention to have presented Myself before you & to have Stated to you my wish of engaging in an extensive trade with the Indians Provited two objects could be obtaind viz the countenance & good wishes of the Executive of the united States and a Charter from this State to Incorporate Such a Company. for the Latter I have addressed the Honorable Dewitt Clinton who is Disposed to favr the undertaking and aid the obtainment of a Charter
                  for the former I take the Liberty of addressing Direct to you—for without the entire approbation of goverment I am Sure the buissness could not Succeed neither would I wish to engage in it—the Intention is to carry On the trade So extensively that it may in time embrace the greater part of the fur trade on this Continent the most of which passes now through Canada—every exertion shall be made to forward the views & wishes of goverment in thise relation with the Indians & it is belived that the trade will in time be made productive and leave advantages to the country—
                  Should you Sir wish for anny Information concerning my charactor or Knowlage of the trade I would beg leave to refer to his Excellency the Vice President
                  Should the executive be Disposed to favr. the undertaking I would make a formal application to the Legislature of this State for a Charter
                  I therefor pray that you will have the goodness to Let me be informd of your Sentiments on this Subject as the Legislature will adjurn in the course of a few weeks it would ad to the obligation if you would Let me be informd as Soon as convenient
                  I have the Honor to Be most Respectfully Sir Your obed Servent
                  
                     John Jacob Astor
                     
                  
               